Exhibit 10.1
IMPORTANT:
PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.
SUBSCRIPTION AGREEMENT AND
LETTER OF INVESTMENT INTENT
Veritec, Inc.
2445 Winnetka Ave. N.
Golden Valley, MN 55427
Dear Sir or Madam:
Veritec, Inc. (the “Company”) has authorized its officers to execute and deliver
to the undersigned and other investors one or more convertible promissory notes
in consideration for an aggregate loan of up to Two Million Five Hundred
Thousand Dollars ($2,500,000.00) (the “Notes” and each such note individually, a
“Note”) (such loan amount to be increased or decreased at the sole discretion of
the Board of Directors of the Company) and the Company desires to sell the
Securities (as defined below) to the undersigned and other investors pursuant to
a transaction exempt from registration under the Securities Act of 1933, as
amended (the “Act”).
The undersigned desires to purchase from the Company, and the Company desires to
issue and sell to the undersigned, upon the terms and subject to the conditions
of this Subscription Agreement, a Note in the form attached hereto as Exhibit A.
At any time prior to the Note’s maturity, the holder of the Note may, at its
option, either (i) convert the Note into equity securities issued by the Company
in an offering consummated prior to the maturity date, or (ii) hold the Note
until its maturity date and be paid the principal balance and accrued interest
at that time, all upon the terms and conditions set forth in the Note.
In consideration of the undersigned purchasing the Note, the Company will grant
to the undersigned one warrant to purchase the Company’s Common Stock (the
“Common Stock”) upon the terms and conditions set forth in the form of warrant
attached hereto as Exhibit B (the “Warrant,” and the Note, Warrant and Common
Stock to be issued upon the exercise of the Warrant, collectively, the
“Securities”).
(1) Purchase of the Note. The undersigned,                     , hereby agrees
to purchase a Note in the amount of                      Dollars
($                    ), and the Company agrees to issue the Note to the
undersigned, upon the terms and conditions set forth below.
(2) Issuance of Warrant. In consideration of the undersigned purchasing the
Note, the Company agrees to issue the Warrant to the undersigned.
(3) Delivery of Funds, the Note and Warrant. The undersigned is delivering the
funds for the Note in immediately available funds simultaneously with the
execution hereof. The Company is delivering the Note and Warrant to the
undersigned simultaneously with the execution hereof and receipt of payment in
full for the Note.
(4) Representations of the Subscriber. In connection with, and in consideration
of, the sale of the Securities to the undersigned, the undersigned:

  A.  
Has had an opportunity to review the reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including, but not limited to, the
section titled “Risk Factors” in the Company’s Annual Report on Form 10-K for
the fiscal year ended June 30, 2008, and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

 



--------------------------------------------------------------------------------



 



  B.  
Realizes that a purchase of the Securities represents a speculative investment
involving a high degree of risk.

  C.  
Can bear the economic risk of an investment in the Securities for an indefinite
period of time, can afford to sustain a complete loss of such investment, has no
need for liquidity in connection with an investment in the Securities, and can
afford to hold the Securities indefinitely.

  D.  
Realizes that the Securities have not been registered for sale under the Act, or
applicable state securities laws (the “State Laws”) and may be sold only
pursuant to registration under the Act and State Laws, or an opinion of counsel
satisfactory to counsel for the Company that such registration is not required.

  E.  
Is experienced and knowledgeable in financial and business matters, capable of
evaluating the merits and risks of investing in the Securities and does not need
or desire the assistance of a knowledgeable representative to aid in the
evaluation of such risks (or, in the alternative, has a knowledgeable
representative who such investor intends to use in connection with a decision as
to whether to purchase the Securities and who together with such investor has
such knowledge and experience in financial and business matters that they are
together capable of evaluating the merits and risks of investing in the
Securities).

  F.  
Understands and acknowledges that as of the date of this Subscription Agreement,
the Company does not have a sufficient number of shares of Common Stock to issue
to the undersigned in the event of a conversion of the Note (if the Note were to
be converted into Common Stock), or the exercise of the Warrant. The undersigned
understands and acknowledges that the Company has received indications from a
majority of its shareholders that such shareholders will vote in favor of an
increase in the number of authorized shares of Common Stock such that a
sufficient number of such shares will be available upon the conversion of the
Note or the exercise of the Warrant, as the case may be, and that the Company is
currently engaged in the process of authorizing such additional shares of Common
Stock.

(5) Investment Intent; Covenants.

  A.  
The undersigned has been advised that the Securities have not been registered
under the Act or the relevant State Laws but are being offered, and will be
offered and sold, pursuant to exemptions from the Act and State Laws, and that
the Company’s reliance upon such exemptions is predicated in part on the
undersigned’s representations contained herein. The undersigned represents and
Warrant that the Securities are being purchased for the undersigned’s own
account and for long term investment and without the intention of reselling or
redistributing the Securities, that the undersigned has made no agreement with
others regarding any of the Securities, and that the undersigned’s financial
condition is such that it is not likely that it will be necessary for the
undersigned to dispose of any of the Securities in the foreseeable future. The
undersigned is aware that (i) in the view of the Securities and Exchange
Commission, a purchase of securities with an intent to resell by reason of any
foreseeable specific contingency or anticipated change in market values, or any
change in the liquidation or settlement of any loan obtained for the acquisition
of any of the Securities and for which the Securities were or may be pledged as
security would represent an intent inconsistent with the investment
representations set forth above and (ii) the transferability of the Securities
is restricted.

  B.  
The undersigned further represents and agrees that if, contrary to the
undersigned’s foregoing intentions, the undersigned should later desire to
dispose of or transfer any of the Securities in any manner, the undersigned
shall not do so without first obtaining (i) an opinion of counsel satisfactory
to the Company that such proposed disposition or transfer may be made lawfully
without the registration of such Securities pursuant to the Act and applicable
State Laws, or (ii) registration of such Securities (it being expressly
understood that the Company shall not have any obligation to register such
Securities).

 

Page 2 of 6



--------------------------------------------------------------------------------



 



  C.  
The undersigned agrees and acknowledges that information provided by the Company
to the undersigned in connection with the transactions contemplated by this
Subscription Agreement may constitute material non-public information under
applicable securities laws (such information, “Material Information”). The
undersigned understands and acknowledges that (i) entering into or engaging in
securities transactions or investment decisions involving the securities of the
Company while in possession of Material Information may breach applicable
securities laws; (ii) the undersigned or its employees, directors, agents and
consultants will not engage in any securities transactions or investment
decisions while in possession of Material Information; (iii) any securities
transaction or investment decision by the undersigned or its employees,
directors, agents and consultants involving the securities of the Company is
made at its or their sole discretion and risk; and (iv) the Company will not,
and has no obligation to, disclose any Material Information to the public via
its filings with the Securities and Exchange Commission (the “SEC”) or
otherwise.

  D.  
The undersigned agrees and acknowledges that the Company may elect at any time
to engage in a “going private” transaction, the effects of which could include,
but are not limited to (i) the Company no longer filing periodic reports with
the SEC under the Exchange Act and (ii) an inability of the Company to register
the Securities for sale in the public markets. In addition, depending on how the
“going private” transaction is consummated, the undersigned may no longer remain
a holder of Securities as a result of the transaction.

(6) Residence. The undersigned represents and Warrant that the undersigned is a
bona fide resident of (or, if an entity, is organized or incorporated under the
laws of, and is domiciled in) the state indicated in the Subscriber Information
on the last page of this Subscription Agreement and that the Securities are
being purchased by the undersigned in the undersigned’s name solely for the
undersigned’s own beneficial interest and not as nominee for, on behalf of, for
the beneficial interest transfer to, any other person, trust, or organization
(except as specifically indicated in the Subscriber Information on the last page
of this Subscription Agreement).

 

Page 3 of 6



--------------------------------------------------------------------------------



 



Paragraph (7) is required in connection with the exemptions from the Act and
State Laws being relied on by the Company with respect to the offer and sale of
the Securities. All of such information will be kept confidential and will be
reviewed only by the Company and its counsel. The undersigned agrees to furnish
any additional information which the Company or its legal counsel deem necessary
in order to verify the responses set forth below.
(7) Accredited Status. The undersigned represents and Warrant as follows (check
all that apply):

             
 
  o   A.  
The undersigned is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000. (In calculating net worth, you
may include equity in personal property and real estate, including your
principal residence, cash, short-term investments, stock and securities. Equity
in personal property and real estate should be based on the fair market value of
such property minus debt secured by such property.)
 
           
 
  o   B.  
The undersigned is an individual (not a partnership, corporation, etc.) with
income in excess of $200,000 in each of the prior two years and reasonably
expects an income in excess of $200,000 in the current year.
 
           
 
  o   C.  
The undersigned is an individual (not a partnership, corporation, etc.) who,
with his or her spouse, had joint income in excess of $300,000 in each of the
prior two years and reasonably expects joint income in excess of $300,000 in the
current year.
 
           
 
  o   D.  
The undersigned is a corporation or partnership, not formed for the specific
purpose of acquiring the Securities, with total assets in excess of $5,000,000.
 
           
 
  o   E.  
The undersigned is a director or executive officer of the Company.
 
           
 
  o   F.  
The undersigned is an entity all of whose equity owners meet one of the tests
set forth in A through E above (if relying on this category alone, each equity
owner must complete a separate copy of this Subscription Agreement).
 
           
 
  o   G.  
The undersigned does not meet any of the criteria set forth in A through F
hereof.

 

Page 4 of 6



--------------------------------------------------------------------------------



 



(8) Miscellaneous.

  A.   The undersigned is of legal age.     B.  
The undersigned understands the meaning and legal consequences of the
agreements, representations and warranties contained herein, agrees that such
agreements, representations and warranties shall survive and remain in full
force and effect after the execution hereof and payment for the Securities, and
further agrees to indemnify and hold harmless the Company, each current and
future officer, director, employee, agent and shareholder from and against any
and all loss, damage or liability due to, or arising out of, a breach of any
agreement, representation or warranty of the undersigned contained herein.
    C.  
This Subscription Agreement shall be governed by the laws of the State of
Minnesota without regard to its conflicts-of-law principles. Any judicial action
to enforce any right of any party under this Subscription Agreement may be
brought and maintained in Minnesota state or federal courts located in Hennepin
County. Accordingly, the parties hereby submit to the process, jurisdiction and
venue of any such court. Each party hereby waives, and agrees not to assert, any
claim that it is not personally subject to the jurisdiction of the foregoing
courts in the State of Minnesota or that any action or other proceeding brought
in compliance with this Section is brought in an inconvenient forum.
    D.  
The undersigned agrees to furnish to the Company, upon request, such additional
information as may be deemed necessary to determine the undersigned’s
suitability as an investor.

     
SIGNATURES
   
 
   
Dated:                     , 200  _____ 
   
 
   
×
 
Signature
   
 
   
 
Name (typed or printed)
   
 
   
×
 
Signature (If more than one individual subscriber)
   
 
   
 
Name (typed or printed)
   

 

Page 5 of 6



--------------------------------------------------------------------------------



 



This Subscription Agreement and Letter of Investment Intent is accepted as of
this                      day of                     , 200_.

                                  VERITEC, INC.
 
                   
 
          By:                          
 
                   
 
          Its:                          
 
                    SUBSCRIBER INFORMATION                
 
                                  Name           Name
 
                                  Tax Identification or Social Security Number  
        Tax Identification or Social Security Number
 
                                     
 
                                     
 
                                      Residence Address                
 
                                     
 
                                     
 
                                      Mailing Address (for registration on books
of the Company)                
 
                    Type of Ownership (Check One):                
 
                   
o
  Individual Ownership           o  
Joint Tenants with right of Survivorship (both parties must sign)
 
                   
o
  Trust or Estate (Describe, and enclose authority)           o  
Tenants-in-Common (both parties must sign)
 
                   
o
  Other (explain):                                                              
           
 
                   
 
                   

EXHIBIT A
Note
EXHIBIT B
$2.00 Warrant

 

Page 6 of 6